Citation Nr: 0606075	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran served on active duty from March 1998 to March 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Portland, Oregon, which denied the above claim.  
In February 2005, the Board remanded the claim for additional 
development.  


FINDING OF FACT

The veteran's rheumatoid arthritis is related to her service.


CONCLUSION OF LAW

Service connection for rheumatoid arthritis is warranted.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran contends that she currently has rheumatoid 
arthritis that was first manifested during her period of 
active service and was misdiagnosed as patellofemoral pain 
syndrome.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, 



establishes that the disease was incurred during service."  
See 38 C.F.R. § 3.303(d).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

The Board initially notes that service connection is 
currently in effect for bilateral chronic synovitis, 
patellofemoral joint syndrome, bilateral knees, with each 
knee evaluated as 10 percent disabling, with an effective 
date for both of the 10 percent ratings of March 25, 2000.  
In addition, the veteran's service medical records do not 
contain any evidence associating her knee symptoms with 
rheumatoid arthritis.  Therefore, the Board will not discuss 
the evidence as it relates to her knees, with one exception 
noted below.  See 38 C.F.R. § 4.14 (2005).

The veteran's service medical records do not show any 
treatment for rheumatoid arthritis.  Her separation 
examination report, dated in March 2000, shows that her upper 
and lower extremities, and her "spine, other 
musculoskeletal" system, were clinically evaluated as 
normal.  A "report of medical history," dated in March 
2000, and completed by the veteran upon separation from 
service, shows that she denied having a history of arthritis 
or rheumatism, or shoulder or back symptoms, and that she 
indicated having experienced swollen and painful joints.  

As for the post-service medical evidence, reports from 
William L. Melcher, M.D., of Kaiser Permanente, dated between 
March 2001 to January 2003, show the following: the veteran 
was noted to have a stress fracture of the left foot in March 
2001, a right shoulder strain and "rule out rotator cuff 
tear" in July 2001, arthralgia that was treated with a 
splint for her finger in December 2001, rheumatoid arthritis 
beginning in May 2002, and tarsal tunnel syndrome and 
ganglion cyst of the left foot in July 2002.  A January 2003 
report indicates that rheumatoid arthritis was noted in 
August 2001.  




In February 2005, the Board remanded the claim and requested 
that the RO afford the veteran an examination, and that an 
etiological opinion be obtained.  In March 2005, the RO 
requested the examination and opinion.  

A VA joints examination report, dated in May 2005, shows that 
the veteran reported that in late 2000 or early 2001, she had 
severe foot pain that was followed by severe hand pain, that 
was, in turn, followed by pain in a number of other joints.  
She further reported a history of markedly decreased motion, 
severe tenderness, and swelling.  The examiner noted the 
following: the veteran was given a diagnosis of rheumatoid 
arthritis "sometime in 2001" and she had been treated with 
a number of medications; the veteran reported that she 
currently had joint pain in her hands, feet and knees, "and 
elsewhere" with morning stiffness.  The examiner stated, 
"There is no doubt that this lady had rheumatoid 
arthritis."  The examiner further stated, "She began having 
symptoms of inflammatory arthritis probably late in 2000 or 
early in 2001."  He noted that a March 2001 Kaiser bone scan 
suggested inflammatory arthritis.  He stated that some of her 
in-service knee pain could have been inflammatory in nature, 
but that he could not absolutely say that the veteran's 
rheumatoid arthritis began during service.  He stated that 
the veteran currently has "clear-cut" rheumatoid arthritis 
that "seems to have been going on within six months or so 
from her discharge from the service," that she had 
"impressively positive serologies" associated with her 
rheumatoid arthritis.  He concluded:

My own suspicion is that it would take 
months or years for this kind of thing to 
evolve, and so I certainly think that it 
is possible that her rheumatoid arthritis 
began while she was in the service.  
However, I cannot say with confidence 
that it is more likely than not that her 
rheumatoid arthritis began in the 
service.

In summary, the veteran was separated from service in March 
2000.  Dr. Melcher's reports show that the veteran was 
treated for "arthralgia" in December 2001, and rheumatoid 
arthritis beginning in May 2002.  A January 2003 report from 
Dr. Melcher indicates that rheumatoid arthritis was noted in 
August 2001.  The March 



2005 VA examiner stated that the veteran "probably" began 
having symptoms of inflammatory arthritis "late in 2000 or 
early in 2001," that a March 2001 Kaiser bone scan suggested 
inflammatory arthritis, that some of her in-service knee pain 
could have been inflammatory in nature, and that the veteran 
currently has "clear-cut" rheumatoid arthritis that "seems 
to have been going on within six months or so from her 
discharge from the service."  He stated that it was 
"possible" that her rheumatoid arthritis began while she 
was in the service, but that he could not say "with 
confidence" that it is more likely than not that her 
rheumatoid arthritis began in the service.  When read in 
context, the Board finds that the VA examiner's opinion 
expresses a such degree of uncertainty that, when it is 
combined with the other evidence of record, renders the 
evidence at least in equipoise as to whether the veteran's 
rheumatoid arthritis either began during service, and/or 
whether it was manifested to a compensable degree within one 
year of service.  The Board therefore finds that service 
connection is warranted for rheumatoid arthritis.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

In this case, in a letters, dated in November 2002 and March 
2005, the veteran was notified of the VCAA, and of her duties 
to obtain evidence.  Furthermore, as the Board has fully 
granted the veteran's claim for service connection, the Board 
finds that a detailed discussion of the VCAA is unnecessary.  
Any potential failure of VA 



in fulfilling its duties to notify and assist the veteran is 
essentially harmless error.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  


ORDER

Service connection for rheumatoid arthritis is granted.  


____________________________________________
P. M. DILORNEZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


